Title: From Thomas Jefferson to John Roberts, 7 June 1801
From: Jefferson, Thomas
To: Roberts, John


               
                  Sir
                  Washington June 7. 1801
               
               The approbation which in the name of the 31st. regiment of Kentucky & of the citizens of Montgomery county, you have been pleased to express of my past conduct in public & private life is highly gratifying; and it will be my endeavor to continue to deserve it through the course of my future service.
               Your confidence that my objects will be to preserve the constitution inviolate, to defeat measures dictated by interests separate from the public good, or proceeding from improper influence, foreign or domestic, is not [more] flattering to me than my concurrence is sincere in the hope that a conciliatory conduct will cordially unite all differences of opinion under the general banner of republicanism.
               I thank you for your kind congratulations on my election, & the promise of support in the arduous task confided to me. it will neither be desired nor expected longer than it is endeavored to be deserved; and I pray you to accept assurances of my high consideration & respect [for] yourself and for those on whose behalf you have written.
               
                  
                     Th: Jefferson
                  
               
            